Lyon, J.
The only question to be determined on this appeal is, should the défendant, in his account with the plaintiff, be allowed the .charge of $864.70, being the amount paid O’Gara over and above the contract price of the logs cut and banked by him? The defendant testified that advances for supplies are sometimes made to loggers early in the logging season, and before any logs are banked, to the amount of seven eighths of the contract price for the work. This is undoubtedly a correct statement, for in a large proportion of the numerous logging cases which reach this court it appears that the loggers have little capital, and would be unable to execute their contracts were not liberal advances made to them early in their operations, when they must procure teams, tools, and equipage for the business, involving their heaviest expenditures. But these circumstances do not, of themselves, justify the defendant in overpaying O’Gara. Whether he could do so, and bind the plaintiff by such overpayment, must depend entirely upon the contracts under which such payments to O’Gara were made. If de*435fendant has a contract with plaintiff which authorizes such overpayments, the plaintiff must bear the loss; but, if the defendant has no such contract, then he must bear it. This brings us to consider the respective contracts between these parties and plaintiff and O’Gara, the terms of which are sufficiently set out in the foregoing statement of the case.
Manifestly, the defendant had no authority to make advances to O’Gara beyond what the plaintiff was bound .to make under his contract with O’Gara. The terms of that contract, with respect to advances and payments on the same, are contained in the contract between these parties, which, by reference, are incorporated in the O’Gara contract. By the latter contract, therefore, plaintiff bound himself to furnish O’Gara needed supplies to get out the logs, retaining the cost thereof out of the sums earned by O’Gara. He also bound himself to pay one half the contract price for the work for each 100,000 feet delivered on the banks of the designated streams. Any advances so made by him were a part of each payment. He further bound himself to pay, in July, 1888, any balance in favor of O’Gara. Then comes a provision covering the whole subject of payments, to the effect that the work was to be paid for at the specified rate when the logs should be so cut and banked. The only reasonable construction of. this clause, and of the ' whole contract, is that O’Gara had no claim against plaintiff, whether by way of advances or otherwise, until the logs were cut and banked according to the contract, with the qualification that for each 100,000 feet thereof so cut and banked he was entitled to the stipulated compensation. Any other construction would, we think, do violence to the language of the contract, and the clear intention of the parties thereto.
Another feature of the case may here be noticed. It appeared that some of the timber (about 100,000 feet) included in the O’Gara contract was stolen before O’Gara was ready *436to cut it. He thus lost the benefit of so much of his contract. The defendant testified that he made advances to O’Gara on the faith of his getting out all the timber covered by his contract, and especially the stolén timber, which was favorably located near the river, and could be banked cheaply, and that he made no more advances to O’Gara than were required to enable him to fulfill his contract with plaintiff. But, under the construction we have given the contract, these facts are immaterial. Had defendant made advances no faster than O’Gara banked the logs, there could have been no overpayment.
We see no escape from the conclusion that defendant made such overpayments without authority from plaintiff to do so, and hence that he has no valid claim therefor against the plaintiff. It is of no importance, therefore, whether the parties stated the account of July 21st, and thus bound themselves by it, or not. In either event the result is the same. The material facts being Undisputed, and the case turning entirely upon the construction of the contract, the court properly directed a verdict for the plaintiff.
By the Court.—Judgment affirmed.